DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Reconsideration
The request filed 2022-07-07 has been entered.  The claim status is as follows:
Claims 1-19 remain pending in the application.
Claims 1, 9, and 17 are amended.
Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-14 and 16 recite the limitation "the metadata".  There is insufficient antecedent basis for this limitation in the claim.  Examiner is interpreting as “metadata”.
Claim 15 is rejected because it inherits the deficiencies of Claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Taryn Southern (accessed from https://web.archive.org/web/20180104114549/https://www.youtube.com/watch?v=XUs6CznN8pw, accessed via WebArchive on 2018-01-04) in view of Luan et al. (US 2020/0035209 A1; hereinafter “Luan”) and Henderson et al. (US 2018/0150752 A1; hereinafter “Henderson”).
As per Claim 1, Taryn Southern teaches an electronic apparatus comprising: a display; a storage storing a content and metadata for the content therein[; and a processor configured to]  (Taryn Southern shows a screenshot of YouTube, which is shown on an electronic apparatus with a display.  YouTube’s server stores the content (the video) as well as the metadata for the content (the information on the artists)). *Processor to be explicitly taught by Henderson below
obtain information on a degree of at least one artificial intelligence model's contribution to generation of the content based on an information on painting area in painting, composing length in music [and/or writing length in lyrics] of at least one artificial intelligence model (Taryn Southern, Page 1, discloses:  “Music composed by Amper AI”, “Still Image AI Art by Most Famous Artist”, and “Video AI Art by Deep Dream Generator”.  Here, Taryn Southern discloses controlling the display to display information indicating the degree to which each AI model contributes to generation of the content based on composing length in music (the entire length of “Music composed by Amper AI”) and painting area in painting (the entire area of “Still Image AI Art by Most Famous Artist”)). *Writing length in lyrics to be taught by Luan below
control the display to display information indicating the degree to which the at least one artificial intelligence model contributes to generation of the content [based on the authentication] (Taryn Southern, as shown above, shows on the display the contributions of the AI models to the content.) *Authentication to be taught by Henderson below
However, Taryn Southern wrote the lyrics (“Lyrics and melodies by Taryn Southern”), and thus Taryn Southern does not explicitly teach writing length in lyrics of at least one artificial intelligence model.
Luan teaches writing length in lyrics of at least one artificial intelligence model (Luan, Para [0013], discloses:  “In accordance with some implementations of the subject matter described herein, there is provided a solution of supporting a machine to automatically generate a song. In this solution, an input from a user, such as an image, a word, a video, and/or an audio, is used to determine a creation intention of the user with respect to song creation. Such creation intention input by the user is further used to guide generation of lyrics of the song so that the generated lyrics can express the creation intention”.  Here, Luan teaches AI generation of the lyrics, the “writing length” being the length of lyrics for the entire song.
Luan and Taryn Southern are analogous art because they are both in the field of endeavor of AI generated music.
It would have been obvious before the effective filing date of the invention to combine the AI generated lyrics of Luan with the display of AI contributions to the music of Taryn Southern.  The combination would result in one being able to see on a display not only which AI model wrote the music, but which AI model wrote the lyrics.  One of ordinary skill in the art would be motivated to add AI generated lyrics in order to be able to automatically generate cohesive songs in which the lyrics match the melody, without one needing to be highly educated in music (Luan [0001-0002]:  “In addition, lyrics, as an important part of the songs, are also required to express certain meanings, correspond to the themes, and match with the melody of the songs. In this sense, high music theory requirements are imposed on a creator to generate songs having specific styles and emotions and representing specific themes… In this way, it is feasible to automatically create the melody and lyrics which not only conform to the creation intention of the user but also match with each other.”)
However, the combination of Taryn Southern and Luan does not explicitly teach a processor configured to; receive authentication on the degree of at least one artificial intelligence model's contribution to generation of the content from of at least one of artificial intelligence model based on the obtained information on the a degree of at least one artificial intelligence model's contribution to generation of the content based on the information on painting area in painting, composing length in music and/or writing length in lyrics of the at least one artificial intelligence model
Henderson teaches an electronic apparatus comprising: a display; a storage storing a content [and metadata for the content] therein; and a processor configured to (Recall that Taryn Southern discloses metadata.  Henderson, Para [0070], discloses a storage and a processor:  “A system comprising: a processor; and a computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to.”  Henderson, Para [0078] discloses a display:  “Similarly, the input/output controller 516 can provide output to a display screen.”  Henderson discloses that content is stored in [0024]:  “The content identification service 114 invokes a content receiver 116 to receive the content from the content provider 110A. The content receiver 116 can be a data store configured to receive and store content.”)
receive authentication on the degree of at least one artificial intelligence model's contribution to generation of the content from of at least one of artificial intelligence model based on the obtained information on the a degree of at least one artificial intelligence model's contribution to generation of the content based on the information on [painting area in painting, composing length in music and/or] writing length [in lyrics] of the at least one artificial intelligence model (Henderson, Para [0026], discloses obtained information on a degree of at least one AI model’s contribution to generation of the content:  “In another example, the analyzer data store 120 may have stored therein an AI pattern list 124. The AI pattern list 124 includes words or phrases, as well as other information, that indicates the presence of artificial intelligence content.”  This patterns of the content are obtained, which is used to figure out the degree of at least one AI model’s contribution to generation of the content.  Henderson, Para [0027] discloses:  “By analyzing various forms of content known to be from artificial intelligence sources, the AI pattern list 124 may have stored therein one or more patterns that are found in the analyzed content. For example, the content analyzer 118 may have analyzed a million news articles from one or more known artificial intelligence sources. After the analysis, the content analyzer 118 may have determined a pattern found in several of the analyzed content.”  Thus, Henderson discloses an “authentication” of the degree of contribution, as it has been “authenticated” by comparing the patterns with patterns of AI sources.  Henderson also discloses a form of “authentication” in [0029]: “In another example, the content analyzer 118 may deconstruct content and attempt to reconstruct the content using one or more known methods of generating artificial intelligence content. The content analyzer 118 may then compare the original content with the reconstructed content. If the original content matches or is similar to the reconstructed content, then the content analyzer 118 may determine that the content is provided by an artificial intelligence source. In these examples, the AI pattern list 124 may have stored therein one or more methods of generating artificial intelligence content. When comparing content, the comparison may be done using tools similar to a plagiarism checker used to check for plagiarism in college papers.”  Henderson discloses a writing length in [0050]:  “The output can also include an indication as to how much (or the percentage) of the content is content generated by an artificial intelligence source.”)
control the display to display information indicating the degree to which the at least one artificial intelligence model contributes to generation of the content, based on the authentication (Henderson, Para [0050], discloses:  “The method 400 continues to operation 406, where an output is provided if the content analyzer 118 determines that the content, either a portion or the content itself, contains artificial intelligence content. The output can vary. For example, the output can be to change how the content is displayed by the content viewer 106. In other examples, the output can be to remove the content determined to be artificial intelligence content, such as a filter. The output can also include an indication as to how much (or the percentage) of the content is content generated by an artificial intelligence source.”  Here, Henderson discloses displaying a degree of contribution (“percentage”)).
Henderson and the combination of Taryn Southern and Luan are analogous art because they are both in the field of endeavor of AI generated content.  Taryn Southern and Luan disclose AI generation of multimodal content (image, audio, and text) and Henderson discloses identifying AI generated multimodal content (Henderson, [0003]:  “Content can be information such as text from web pages, video, documents, speech or aural input, and the like.”)
It would have been obvious before the effective filing date of the claimed invention to combine the display of AI generated content of Taryn Southern and Luan with the analysis to identify and confirm the levels of contribution of AI generated content of Henderson.  While Taryn Southern and Luan disclose entire 100% contributions in paintings, music, or lyrics, Henderson can identify partial contributions of AI models (Henderson, [0050]:  “The output can also include an indication as to how much (or the percentage) of the content is content generated by an artificial intelligence source”).  Henderson can also confirm the accuracy of metadata that claims a given AI author, by trying to reconstruct the content based on that AI author’s patterns to authenticate that this is indeed the author (Henderson [0029]:  “If the original content matches or is similar to the reconstructed content, then the content analyzer 118 may determine that the content is provided by an artificial intelligence source.”)  While Taryn Southern and Luan merely state the AI author’s name, Henderson is able to infer it based on analysis of the content (Henderson, [0027]:  “In this example, the AI pattern list 124 may have stored therein one or more patterns that can be used to identify an artificial intelligence source.”).  One of ordinary skill in the art would be motivated to combine Henderson with the combination of Taryn Southern and Luan in order to enhance decision making based on the authorship of the art.  While Henderson’s “decision making” is focused on identifying misinformation or fake news, “decision making” for pieces of art such as music and paintings may be for the sake of properly assigning royalties or credit (Henderson [0015]:  “In several instances, it may be valuable for decision making to determine the source of content. For example, prior to artificial intelligence journalism, inherent bias and possibly misinformation can be determined by identifying the creator of the content. Thus, identifying content created by an artificial intelligence source, or identifying the source of content can allow better decision making capabilities in some instances.”)

As per Claim 2, the combination of Taryn Southern, Luan, and Henderson teaches the electronic apparatus as claimed in claim 1.  Taryn Southern teaches wherein the metadata includes information on at least one of: a name of the artificial intelligence model used to generate the content, a learning object used in learning of the artificial intelligence model, the degree to which the artificial intelligence model contributes to the generation of the content, or work content that the artificial intelligence model performs to generate the content.  (Taryn Southern, Page 1, discloses:  “Music composed by Amper AI”, “Still Image AI Art by Most Famous Artist”, and “Video AI Art by Deep Dream Generator”.  Here, Taryn Southern discloses controlling the display to display information indicating the degree to which each AI model contributes to generation of the content, which is included in the metadata of the YouTube video.)

As per Claim 3, the combination of Taryn Southern, Luan, and Henderson teaches the electronic apparatus as claimed in claim 2 and a processor (see Rejection to Claim 1).  Taryn Southern teaches wherein the processor is configured to control the display to display information indicating the degree to which each artificial intelligence model contributes to the generation of the content based on the metadata based on a plurality of artificial intelligence models being used to generate the content.  (Taryn Southern, Page 1, discloses:  “Music composed by Amper AI”, “Still Image AI Art by Most Famous Artist”, and “Video AI Art by Deep Dream Generator”.  Here, Taryn Southern discloses controlling the display to display information indicating the degree to which each AI model contributes to generation of the content based on the metadata, wherein the metadata is the description of the video uploaded to YouTube.  Here, 3 AI models generated the content, and the display on YouTube shows the degree (which parts of the composition) to which each contributed.)

As per Claim 4, the combination of Taryn Southern, Luan, and Henderson teaches the electronic apparatus as claimed in claim 3 and a processor (see Rejection to Claim 1).  Taryn Southern teaches wherein the processor is configured to obtain the degree to which each of the plurality of artificial intelligence models contribute to the generation of the content based on at least one of: a work time and an amount of work of each of the plurality of artificial intelligence models for generating the content, and to update the metadata based on the obtained degree of contribution.  (Taryn Southern, Page 1, discloses:  “Music composed by Amper AI”, “Still Image AI Art by Most Famous Artist”, and “Video AI Art by Deep Dream Generator”.  Here, Taryn Southern discloses that the degree to which each AI model contributes is an “amount of work” (music, still image art, video art). While numeric quantities are not given, such a portion may be considered “an amount of work”).

As per Claim 9, Claim 9 is a method claim corresponding to electronic apparatus Claim 1.  Claim 9 is rejected for the same reasons as Claim 1.

As per Claim 10, Claim 10 is a method claim corresponding to electronic apparatus Claim 2.  Claim 10 is rejected for the same reasons as Claim 2.

As per Claim 11, Claim 11 is a method claim corresponding to electronic apparatus Claim 3.  Claim 11 is rejected for the same reasons as Claim 3.

As per Claim 12, Claim 12 is a method claim corresponding to electronic apparatus Claim 4.  Claim 12 is rejected for the same reasons as Claim 4.

As per Claim 17, Taryn Southern teaches a system for providing content information, the system comprising: an electronic apparatus configured to generate metadata for the content based on each of one or more artificial intelligence models works to generate the content, and to transmit the metadata (Taryn Southern shows a screenshot of YouTube, which is shown on an electronic apparatus with a display.  YouTube’s server stores the content (the video) and generates the metadata (via the user posting the video with description) and transmits the metadata for the content (displays the description of the video when one visits the page).  This is based on one or more artificial intelligence models, as Page 1 discloses:  “Music composed by Amper AI”, “Still Image AI Art by Most Famous Artist”, and “Video AI Art by Deep Dream Generator”).
and a terminal apparatus configured to obtain information on a degree to which at least one artificial intelligence model contributes to generation of the content based on an information on painting area in painting, composing length in music and/or writing length in Response to OA dated 05/17/2022lyrics of at least one artificial intelligence model (Taryn Southern discloses YouTube, which includes a terminal apparatus (a display).  Taryn Southern, Page 1, discloses:  “Music composed by Amper AI”, “Still Image AI Art by Most Famous Artist”, and “Video AI Art by Deep Dream Generator”.  Here, Taryn Southern discloses controlling the display to display information indicating the degree to which each AI model contributes to generation of the content based on composing length in music (the entire length of “Music composed by Amper AI”) and painting area in painting (the entire area of “Still Image AI Art by Most Famous Artist”)). *Writing length in lyrics to be taught by Luan below
display, on a display, information indicating the degree to which one or more artificial intelligence models contribute to generation of the content based on the authentication. transmitted from the electronic apparatus (Taryn Southern, as shown above, shows on the display the contributions of the AI models to the content.) *Authentication to be taught by Henderson below
However, Taryn Southern wrote the lyrics (“Lyrics and melodies by Taryn Southern”), and thus Taryn Southern does not explicitly teach writing length in lyrics of at least one artificial intelligence model.
Luan teaches writing length in lyrics of at least one artificial intelligence model (Luan, Para [0013], discloses:  “In accordance with some implementations of the subject matter described herein, there is provided a solution of supporting a machine to automatically generate a song. In this solution, an input from a user, such as an image, a word, a video, and/or an audio, is used to determine a creation intention of the user with respect to song creation. Such creation intention input by the user is further used to guide generation of lyrics of the song so that the generated lyrics can express the creation intention”.  Here, Luan teaches AI generation of the lyrics, the “writing length” being the length of lyrics for the entire song.
Luan and Taryn Southern are analogous art because they are both in the field of endeavor of AI generated music.
It would have been obvious before the effective filing date of the invention to combine the AI generated lyrics of Luan with the display of AI contributions to the music of Taryn Southern.  The combination would result in one being able to see on a display not only which AI model wrote the music, but which AI model wrote the lyrics.  One of ordinary skill in the art would be motivated to add AI generated lyrics in order to be able to automatically generate cohesive songs in which the lyrics match the melody, without one needing to be highly educated in music (Luan [0001-0002]:  “In addition, lyrics, as an important part of the songs, are also required to express certain meanings, correspond to the themes, and match with the melody of the songs. In this sense, high music theory requirements are imposed on a creator to generate songs having specific styles and emotions and representing specific themes… In this way, it is feasible to automatically create the melody and lyrics which not only conform to the creation intention of the user but also match with each other.”)
However, the combination of Taryn Southern and Luan does not explicitly teach receive authentication on the degree of at least one artificial intelligence model's contribution to generation of the content from of at least one of artificial intelligence model based on the obtained information on a the degree of at least one artificial intelligence model's contribution to generation of the content based on the information on painting area in painting, composing length in music and/or writing length in lyrics of at least one artificial intelligence model
Henderson teaches receive authentication on the degree of at least one artificial intelligence model's contribution to generation of the content from of at least one of artificial intelligence model based on the obtained information on a the degree of at least one artificial intelligence model's contribution to generation of the content based on the information on [painting area in painting, composing length in music and/or] writing length [in lyrics] of at least one artificial intelligence model (Henderson, Para [0026], discloses obtained information on a degree of at least one AI model’s contribution to generation of the content:  “In another example, the analyzer data store 120 may have stored therein an AI pattern list 124. The AI pattern list 124 includes words or phrases, as well as other information, that indicates the presence of artificial intelligence content.”  This patterns of the content are obtained, which is used to figure out the degree of at least one AI model’s contribution to generation of the content.  Henderson, Para [0027] discloses:  “By analyzing various forms of content known to be from artificial intelligence sources, the AI pattern list 124 may have stored therein one or more patterns that are found in the analyzed content. For example, the content analyzer 118 may have analyzed a million news articles from one or more known artificial intelligence sources. After the analysis, the content analyzer 118 may have determined a pattern found in several of the analyzed content.”  Thus, Henderson discloses an “authentication” of the degree of contribution, as it has been “authenticated” by comparing the patterns with patterns of AI sources.  Henderson also discloses a form of “authentication” in [0029]: “In another example, the content analyzer 118 may deconstruct content and attempt to reconstruct the content using one or more known methods of generating artificial intelligence content. The content analyzer 118 may then compare the original content with the reconstructed content. If the original content matches or is similar to the reconstructed content, then the content analyzer 118 may determine that the content is provided by an artificial intelligence source. In these examples, the AI pattern list 124 may have stored therein one or more methods of generating artificial intelligence content. When comparing content, the comparison may be done using tools similar to a plagiarism checker used to check for plagiarism in college papers.”  Henderson discloses a writing length in [0050]:  “The output can also include an indication as to how much (or the percentage) of the content is content generated by an artificial intelligence source.”)
display, on a display, information indicating the degree to which one or more artificial intelligence models contribute to generation of the content based on the authentication transmitted from the electronic apparatus. (Recall that Taryn Southern teaches transmitted from the electronic apparatus.  Henderson, Para [0050], discloses:  “The method 400 continues to operation 406, where an output is provided if the content analyzer 118 determines that the content, either a portion or the content itself, contains artificial intelligence content. The output can vary. For example, the output can be to change how the content is displayed by the content viewer 106. In other examples, the output can be to remove the content determined to be artificial intelligence content, such as a filter. The output can also include an indication as to how much (or the percentage) of the content is content generated by an artificial intelligence source.”  Here, Henderson discloses displaying a degree of contribution (“percentage”)).
Henderson and the combination of Taryn Southern and Luan are analogous art because they are both in the field of endeavor of AI generated content.  Taryn Southern and Luan disclose AI generation of multimodal content (image, audio, and text) and Henderson discloses identifying AI generated multimodal content (Henderson, [0003]:  “Content can be information such as text from web pages, video, documents, speech or aural input, and the like.”)
It would have been obvious before the effective filing date of the claimed invention to combine the display of AI generated content of Taryn Southern and Luan with the analysis to identify and confirm the levels of contribution of AI generated content of Henderson.  While Taryn Southern and Luan disclose entire 100% contributions in paintings, music, or lyrics, Henderson can identify partial contributions of AI models (Henderson, [0050]:  “The output can also include an indication as to how much (or the percentage) of the content is content generated by an artificial intelligence source”).  Henderson can also confirm the accuracy of metadata that claims a given AI author, by trying to reconstruct the content based on that AI author’s patterns to authenticate that this is indeed the author (Henderson [0029]:  “If the original content matches or is similar to the reconstructed content, then the content analyzer 118 may determine that the content is provided by an artificial intelligence source.”)  While Taryn Southern and Luan merely state the AI author’s name, Henderson is able to infer it based on analysis of the content (Henderson, [0027]:  “In this example, the AI pattern list 124 may have stored therein one or more patterns that can be used to identify an artificial intelligence source.”).  One of ordinary skill in the art would be motivated to combine Henderson with the combination of Taryn Southern and Luan in order to enhance decision making based on the authorship of the art.  While Henderson’s “decision making” is focused on identifying misinformation or fake news, “decision making” for pieces of art such as music and paintings may be for the sake of properly assigning royalties or credit (Henderson [0015]:  “In several instances, it may be valuable for decision making to determine the source of content. For example, prior to artificial intelligence journalism, inherent bias and possibly misinformation can be determined by identifying the creator of the content. Thus, identifying content created by an artificial intelligence source, or identifying the source of content can allow better decision making capabilities in some instances.”)

	As per Claim 18, the combination of Taryn Southern, Luan, and Henderson teaches the electronic apparatus as claimed in claim 1.  Taryn Southern teaches wherein the processor is configured to update the metadata based on the degree to which at least one artificial intelligence model contributes to generation of the content (Taryn Southern, Page 1, discloses:  “Music composed by Amper AI”, “Still Image AI Art by Most Famous Artist”, and “Video AI Art by Deep Dream Generator”.  This is shown on the metadata in YouTube, the description under the video.)
However, Taryn Southern does not teach based on receiving authentication of at least one of artificial intelligence model.
Henderson teaches update [the metadata based on] the degree to which at least one artificial intelligence model contributes to generation of the content (Recall above that Taryn Southern teaches metadata.  Henderson, Para [0027] discloses:  “By analyzing various forms of content known to be from artificial intelligence sources, the AI pattern list 124 may have stored therein one or more patterns that are found in the analyzed content. For example, the content analyzer 118 may have analyzed a million news articles from one or more known artificial intelligence sources. After the analysis, the content analyzer 118 may have determined a pattern found in several of the analyzed content.”  Thus, Henderson discloses an “authentication” of the degree of contribution, as it has been “authenticated” by comparing the patterns with patterns of AI sources.  Henderson also discloses a form of “authentication” in [0029]: “In another example, the content analyzer 118 may deconstruct content and attempt to reconstruct the content using one or more known methods of generating artificial intelligence content. The content analyzer 118 may then compare the original content with the reconstructed content. If the original content matches or is similar to the reconstructed content, then the content analyzer 118 may determine that the content is provided by an artificial intelligence source. In these examples, the AI pattern list 124 may have stored therein one or more methods of generating artificial intelligence content. When comparing content, the comparison may be done using tools similar to a plagiarism checker used to check for plagiarism in college papers.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaches of Henderson with Taryn Southern for at least the reasons recited in Claim 17.

As per Claim 19, the combination of Taryn Southern, Luan, and Henderson teaches the electronic apparatus as claimed in claim 1.  Henderson teaches wherein the obtained information on the degree to which at least one artificial intelligence model contributes to generation of the content
For the limitations below, see Henderson [0029]:  “In another example, the content analyzer 118 may deconstruct content and attempt to reconstruct the content using one or more known methods of generating artificial intelligence content. The content analyzer 118 may then compare the original content with the reconstructed content. If the original content matches or is similar to the reconstructed content, then the content analyzer 118 may determine that the content is provided by an artificial intelligence source. In these examples, the AI pattern list 124 may have stored therein one or more methods of generating artificial intelligence content. When comparing content, the comparison may be done using tools similar to a plagiarism checker used to check for plagiarism in college papers.”
Also see related section of Instant Specification [86]:  “Each of the plurality of artificial intelligence models may compare a completed content with its own work content to determine the degree of contribution of itself, and then determine whether a difference from  the degree of contribution obtained by the processor 120 is less than a predetermined value.”
Thus, Henderson is similar to the claimed limitations, as Henderson is also comparing a completed content with an AI model’s own work content, as shown below.
comprises first degree of   contribution value obtained by processor itself and second degree of contribution value obtained by at least one artificial intelligence model, wherein the processor configured to (Henderson, [0029] above, discloses “deconstruct content and attempt to reconstruct the content using one or more known methods of generating artificial intelligence content.”  Here, Henderson discloses that the processor itself obtains a first degree of contribution value, which is the assumption that a certain type of AI model (“known methods”) produced the content.  Henderson also discloses a second degree of contribution obtained by at least one artificial intelligence model (“reconstruct the content”).  The reconstructed content is an indication of the contribution of the suspected AI model to the content.)
identify whether a difference between the first degree of contribution value and the second degree of contribution value is less than a predetermined value (Henderson, Para [0029] above, discloses:  “If the original content matches or is similar to the reconstructed content.”  Here, Henderson suggests if a difference between the two values is less than a predetermined value (“similar”)).
based on identification that the difference between the first degree of contribution value and the second degree of contribution value is less than a predetermined value, receive authentication of at least one of artificial intelligence model based on the obtained information on a degree to which at least one artificial intelligence model contributes to generation of the content. (Henderson, Para [0029] above, discloses:  “If the original content matches or is similar to the reconstructed content, then the content analyzer 118 may determine that the content is provided by an artificial intelligence source.”  Here, based on the similarity, Henderson authenticates that the AI source has generated the content.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaches of Henderson with Taryn Southern for at least the reasons recited in Claim 17.

Claims 5, 8, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Taryn Southern, Luan, and Henderson in view of Sony CSL (accessed from https://web.archive.org/web/20180101033724if_/https://www.youtube.com/watch?v=LSHZ_b05W7o, accessed via WebArchive on 2018-01-01).
	As per Claim 5, the combination of Taryn Southern, Luan, and Henderson teaches the electronic apparatus as claimed in claim 2 and a processor (see Rejection to Claim 1).  Sony CSL teaches wherein the processor is configured to control the display to display information on a learning object used in learning of the artificial intelligence model based on the metadata.  (Recall that Henderson teaches a processor.  Sony CSL, Page 1, discloses:  “Scientists at SONY CSL Research Lab have created the first-ever entire songs composed by Artificial Intelligence: "Daddy's Car" and "Mister Shadow". The researchers have developed FlowMachines, a system that learns music styles from a huge database of songs. Exploiting unique combinations of style transfer, optimization and interaction techniques, FlowMachines composes novel songs in many styles. "Daddy's Car" is composed in the style of The Beatles. French composer Benoît Carré arranged and produced the songs, and wrote the lyrics. The two songs are excerpts of albums composed by Artificial Intelligence to be released in 2017.”  Here, Sony CSL discloses an artificial intelligence model (“FlowMachines”) used to generate content (songs).  Sony CSL displays information on a learning object (Beatles music) used in learning of FlowMachines.  This information is included in the metadata of the video uploaded to YouTube, and the display is thus based on the metadata.)
Sony CSL and the combination of Taryn Southern, Luan, and Henderson are analogous art because they are both related to AI generated content.
It would have been obvious before the effective filing date of the claimed invention to combine the idea of displaying the contribution of an AI model to identify AI generated content of Taryn Southern, Luan, and Henderson, with the displaying of the learning information used for the AI models of Sony CSL.  One of ordinary skill in the art would be motivated to do so that a user can make decisions based on this information and find other related AI-generated art that they like, and may wish to purchase AI-generated art based on the same training data, thereby generating revenue (Henderson, [0015]:  “In several instances, it may be valuable for decision making to determine the source of content. For example, prior to artificial intelligence journalism, inherent bias and possibly misinformation can be determined by identifying the creator of the content. Thus, identifying content created by an artificial intelligence source, or identifying the source of content can allow better decision making capabilities in some instances.”)

As per Claim 8, the combination of Taryn Southern, Luan, and Henderson teaches the electronic apparatus as claimed in claim 2 and a processor (see Rejection to Claim 1). Sony CSL teaches wherein the processor is configure to control the display to display the information on the work content that the artificial intelligence model performs to generate the content based on the metadata corresponding to a plurality of works being required to generate the content. (Recall that Henderson teaches a processor.  Sony CSL displays information on the work content that the AI model performs: “Exploiting unique combinations of style transfer, optimization and interaction techniques”, which is based on a plurality of works being used to generate the content:  “’Daddy's Car’ is composed in the style of The Beatles”, wherein the Beatles catalog comprises a plurality of works.)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sony CSL and the combination of Taryn Southern, Luan, and Henderson for at least the reasons cited above in Claim 5.

As per Claim 13, Claim 13 is a method claim corresponding to electronic apparatus Claim 5.  Claim 13 is rejected for the same reasons as Claim 5.

As per Claim 16, Claim 16 is a method claim corresponding to electronic apparatus Claim 8.  Claim 16 is rejected for the same reasons as Claim 8.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Taryn Southern, Luan, Henderson, and Sony CSL in view of Sklarz et. al. (US 2002/0087389 A1; hereinafter “Sklarz”).
As per Claim 6, the combination of Taryn Southern, Luan, Henderson, and Sony CSL teaches the electronic apparatus as claimed in claim 5 and a processor (see Rejection to Claim 1). However, the combination of Taryn Southern, Luan, Henderson, and Sony CSL does not teach wherein the processor is configured to control the display to display information on the learning objects having different characteristics based on the metadata based on learning objects having different characteristics being used in the learning of the artificial intelligence model.
Sklarz teaches wherein the processor is configured to control the display to display information on the learning objects having different characteristics based on the metadata corresponding to learning objects having different characteristics being used in the learning of the artificial intelligence model.  (Recall that Henderson teaches a processor.  Sklarz, Para [0248], discloses using a basic AI algorithm (regression) as part of a calculation to estimate home value (i.e., AI generated content):  “The VYH appraisal engine generates an appraisal (i.e., a sales price prediction or valuation) using output from the trend engine, output from the comparable market analysis engine, or a combination of outputs from those engines. To generate an appraisal, a user completes and submits query pages similar to the ones generated by the trend engine, and selects a geographic area within a user-selectable radius or rectilinear distance from the subject property. Optionally, additional proximity parameters can be used to restrict the property data submitted to the appraisal engine. The appraisal engine incorporates the information provided by the user in the sales price prediction algorithms to calculate an appraisal tailored to the subject property or to a specific market segment. For instance, increasing the weighting of "proximity to grade schools" would boost sales prices for properties targeting buyers with grade school age children. Proximity to recreational, professional, and other facilities affects weightings (coefficients) in the regression analysis and similar modeling techniques used to calculate a predicted sales price.”  Here, Sklarz discloses that comparable market analysis is part of the AI algorithm to estimate the home value, and thus discloses learning of the artificial intelligence model.  Sklarz, Para [0248], discloses displaying information on the learning objects (comparable properties) with different characteristics (Beds, Baths, etc):  “FIG. 24 shows a predicted sales price, or appraisal, generated by the comparable market analysis engine together with statistical information that analyze a subject property selected by a user with the properties selected by the user as input into the comparable market analysis engine.”  Sklarz, Fig. 24, clearly shows that information about the learning objects (properties) is displayed.  A column of the display is based on metadata about the learning objects (“price”).  For a clearer explanation, Sklarz Fig. 24 is provided below)

    PNG
    media_image1.png
    667
    938
    media_image1.png
    Greyscale

Sklarz and the combination of Taryn Southern, Luan, Henderson, and Sony CSL are analogous art because they are both in the field of endeavor of software application development, and specifically applications comprising user interfaces that deliver content, as per Sklarz [0016]:  “The user interface provides display of information outputs and decision tool outputs, entry of queries, and navigation within the VYH service. The preferred embodiment uses a Web browser as the user interface. The Web browser communicates with one or more servers that host the Value Your Home server software.”
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the display of the AI model name and single learning object name of the combination of Taryn Southern, Luan, Henderson, and Sony CSL, with Sklarz’s display of information on the plurality of learning objects used by the AI model. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide a user interface showing more details about content in which the user would be interested, in order to allow the user to make subsequent decisions on that data, and generating revenue for the AI creator if the user makes a purchase. (Sklarz [0012] recites “decision tools”:  “Current Websites typically do not provide decision tools such as comparable market analyses, trend analysis, and buy/sell signals for real estate properties, especially combined with flexible query tools. There is unmet demand for improved real property transaction information and decision tools, particularly for residential properties”).

As per Claim 14, Claim 14 is a method claim corresponding to electronic apparatus Claim 6.  Claim 14 is rejected for the same reasons as Claim 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Taryn Southern, Luan, Henderson, Sony CSL, and Sklarz in view of Haines et. al. (US 2014/0026002 A1; hereinafter “Haines”).
As per Claim 7, the combination of Taryn Southern, Luan, Henderson, Sony CSL, and Sklarz teaches the electronic apparatus as claimed in claim 6 and wherein the processor is configured to control the display to display information on the learning objects having different characteristics (see Rejection to Claim 6) and information indicating the degree of contribution (see Rejection to Claim 1). However, the combination of Taryn Southern, Luan, Henderson, Sony CSL, and Sklarz does not teach display in a hierarchy structure.
Haines teaches display in a hierarchy structure. (Haines, Para [0104], discloses “By switching to a tree view via button 610, a user may display a graph of the parent-child relationships”. Haines, Figure 6B, shows the layout of the tree view, which is a type of hierarchy structure.  Examiner’s Note: In the instant specification [99]-[102] and Figure 5, Applicant appears to be disclosing a tree view, with cascading parent-child relationships.  From [102]:  “For example, "Jones" is connected to "Jane" and "Gogh", which are the learning objects, and "Jane" is again connected to "Kim Hong Do" and "Rembrandt", which are the learning objects.”)
Haines and the combination of Taryn Southern, Luan, Henderson, Sony CSL, and Sklarz are analogous art because they are both in the field of endeavor of user interfaces of electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the display of grouped data (i.e., properties with greater price) of the combination of Taryn Southern, Luan, Henderson, Sony CSL, and Sklarz, with Haines’ hierarchy view, which would result in the user having the ability to expand the view and see the constituent components of the grouped data. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide more details to the user to understand how the content was generated. (Haines [0104]: “By switching to a tree view via button 610, a user may display a graph of the parent-child relationships to better understand what happened”).

As per Claim 15, Claim 15 is a method claim corresponding to electronic apparatus Claim 7.  Claim 15 is rejected for the same reasons as Claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Silverstein (US 2017/0092247 A1) discloses the Amper AI system that is used by the other references (Taryn Southern and Sony CSL) to generate music
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./Examiner, Art Unit 2126                          
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126